     Case 1:05-cv-01147 Document 61 Filed 02/24/21 Page 1 of 2 PageID #: 297



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

RONNIE DEVON REDDEN,

       Plaintiff,

v.                                             CIVIL ACTION NO. 1:05-01147

THOMAS MCBRIDE,
Warden,

       Defendant.

                       MEMORANDUM OPINION AND ORDER

       In 2005, Redden filed an petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254.           On August 1, 2006, the

court dismissed his petition for a writ of habeas corpus. See ECF

No. 9.     On April 3, 2020, Redden filed two “motion[s] to refile

under newly discovered evidence.”          See ECF Nos. 59 and 60.

According to Redden, in another civil case from the Northern

District of West Virginia, he recently discovered that he was

“suffering from a psychotic disorder (delusional behavior)”.

According to Redden, “[i]t is well known, that a person suffering

from a psychotic disorder (delusional behavior) cannot represent

himself in any court of law.”         For this reason, Redden asks the

court to appoint counsel and grant his motions “to re-file said

case back into this court.”

       Rule 60(b) of the Federal Rules of Civil procedure provides

in pertinent part:

       On motion and just terms, the court may relieve a party
       . . . from a final judgment, order, or proceeding for
  Case 1:05-cv-01147 Document 61 Filed 02/24/21 Page 2 of 2 PageID #: 298



     the following reasons: (1) mistake, inadvertence,
     surprise, or excusable neglect; (2) newly discovered
     evidence that, with reasonable diligence, could not
     have been discovered in time to move for a new trial
     under Rule 59(b); (3) fraud (whether previously called
     intrinsic or extrinsic), misrepresentation, or
     misconduct by an opposing party; (4) the judgment is
     void; (5) the judgment has been satisfied, released, or
     discharged; it is based upon an earlier judgment that
     has been reversed or vacated; or applying it
     prospectively is no longer equitable; or (6) any other
     reason that justifies relief.

Relief from final judgment under Rule 60(b) is an extraordinary

remedy that “is only to be invoked upon a showing of exceptional

circumstances.”   Pressley Ridge Schools v. Lawton, 180 F.R.D.

306, 308 (S.D.W. Va. 1998).      Dispositions of Rule 60(b) motions

are reviewed for abuse of discretion.        See id.

     After a careful review of Redden’s filings, the court

concludes that he is not entitled to relief under Federal Rule of

Civil Procedure 60(b).     Therefore, Redden’s motions to reopen

this long-closed civil case and for the other relief requested

are DENIED.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to counsel of record and unrepresented parties.

     IT IS SO ORDERED this 24th day of February, 2021.

                                        ENTER:



                                        David A. Faber
                                        Senior United States District Judge




                                    2
